

114 S394 IS: Depreciation Fairness Act of 2015
U.S. Senate
2015-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 394IN THE SENATE OF THE UNITED STATESFebruary 5, 2015Mr. Casey (for himself, Mr. Cornyn, Mr. Brown, Mr. Heller, Ms. Stabenow, Mr. Vitter, Mr. Menendez, Mr. Inhofe, Mr. Crapo, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for
			 qualified leasehold improvement property, qualified restaurant property,
 and qualified retail improvement property.1.Short titleThis Act may be cited as the Depreciation Fairness Act of 2015.2.Permanent extension of treatment of qualified leasehold improvement property as 15-year property for purposes of depreciation deduction(a)In generalSection 168(e)(3)(E)(iv) of the Internal Revenue Code of 1986 is amended by striking placed in service before January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.3.Permanent extension of treatment of qualified restaurant property as 15-year property for purposes
 of depreciation deduction(a)In generalSection 168(e)(3)(E)(v) of the Internal Revenue Code of 1986 is amended by striking placed in service before January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.4.Permanent extension of treatment of qualified retail improvement property as 15-year property for
 purposes of depreciation deduction(a)In generalSection 168(e)(3)(E)(ix) of the Internal Revenue Code of 1986 is amended by striking , and before January 1, 2015.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2014.